The demurrer to the petition is sustained for the reason that the relator fails to state facts sufficient to constitute a cause of action for the issuance of a writ of prohibition.
The claims of relator, as shown on the face of the petition, are based on his ownership of deposit, deposit book No. A-187081 of the Society for Savings of the city of Cleveland, a mutual savings bank, and of the assets represented by such book. In this respect, relator stands in the same relation as other depositors having a like interest.
The order complained of, issued by the Court of Common Pleas, provides, inter alia, as follows:
"Pending such preliminary hearing, all persons are enjoined from prosecuting any separate proceedings against petitioner or involving any of its property."
Item 2 of the order provides:
"All other persons having or claiming to have any debt, demand, action, cause of action, or other claim whatever, against petitioner, whether arising out of tort, or contract * * * is hereby *Page 339 
required to file a written statement setting forth the amount and nature of such claim and the ground upon which the same is based * * *."
It is our opinion that the procedure which governs and provides for the jurisdiction of the Court of Common Pleas for the dissolution of the society is provided for by Chapter 1702 of the Revised Code, and specifically by Section 1702.50
thereof. We hold that this provision of the Code is a constitutional enactment in that it provides for the orderly presentation of claims and the proper disposition of the assets of the society in the process of dissolution and, therefore, affords an adequate remedy at law to the relator. The court in making the order, part of which is above quoted, exercised the jurisdiction conferred upon it by law and the rights of all claimants are adequately protected by the provisions contained in the statute.
Writ denied.
HURD, P. J., KOVACHY and SKEEL, JJ., concur.